DETAILED ACTION

This action is in replied to the application filed on 03/01/2021.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 15, and 18 recite, in part, a method of receiving a matching order, initiating a delay timer for an auction, initiating an auction timer, and facilitating a security transaction. The limitations are directed to concepts, via the use of generic computer components, of fundamental economic practices (auctioning). Hence, they fall within the Methods of Organizing Human Activity. Furthermore, the limitations of determining period of time has expired recited concepts performed in the human mind (observation and judgement) Hence, it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
receiving, sending and facilitating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc.,
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suminski et al. (US 10, 304, 132 B2) in view of Tisler et al. (US 10,417, 698 B2)
Claims 1, 15, 18 are disclosed by Suminski: A method for performing an auction implemented via an exchange computer system, the method comprising: receiving, from a user device, a security transaction order that includes an auction request (Suminski, Col. 3 ln 61 – Col. 4 ln 4);
 receiving, from a first device, a first matching order that includes a request for participation in the auction, wherein the first device is remote from the exchange computer system (Suminski, Col. 4 ln 5- ln 14);
notifying a plurality of market participants of an auction (Suminksi, Col. 10 ln 54-61); 
Suminski does not disclose the following; however, Tisler teaches:
 initiating a delay timer that runs for a first period of time (Tisler, Col. 6 ln 8-24) the cited portion discloses a high-bid timer which is similar to a delay timer with a pre-determined time. The concept employed is similar to what is in the specification in which the best matching price is set rather than the speed of the transaction;
 initiating an auction timer that runs for a second period of time, wherein a length of the second period of time is predetermined (Tisler, Col. 6 ln 8-24 & Col. 7 ln 35-40; determining that the first period of time has expired (Tisler, claim 9) by setting a pre-determined period of time, the high-bid period could be initiated into the next phase; 
receiving, during the second period of time, one or more additional matching orders from one or more additional devices, wherein each of the one or more additional matching orders includes a request (Col. 6 ln 48-58) multiple users request to join the bidding auction; 
determining that the second period of time has expired (Tisler, Fig. 4 & Col. 9 ln 45-63); and facilitating, by one or more processors, a transaction based on the security transaction order (Tisler, Fig. 4 & Col. 9 ln 45-63) The order is awarded to the highest transaction bidder during the bidding period.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of composing an auction method with timer delay as taught by Tisler with the invention disclosed of requesting to participate into an auction by Suminski to better employ multiple sub-auctions technique within each primary auction (Abstract).

Suminski in view of Tisler discloses claim 2: The method of claim 1, wherein the exchange computer system is a distributed computer system comprising an order routing system, an order matching system, and an auction engine; wherein the security transaction order that includes an auction request is received by the order routing system; wherein the order routing system forwards the security transaction order to the order matching system; wherein the first matching order that includes a request for participation in the auction is received by the order routing system; wherein the order routing system forwards the first matching order to the order matching system (Suminski, Col. 8, ln 1-14) order matching system is based on order book with market participants; 17Attorney Docket: 22050-0007002 wherein the order matching system determines that the first matching order matches the security transaction order; wherein the auction engine initiates the delay timer that runs for a first period of time in response to the determination that the first matching order matches the security transaction order (Suminski, Col. 8, ln 1-14) order matching system is based on order book with market participant; 
Suminski does not disclose the following limitations; however, Tisler teaches: wherein the auction engine notifies the plurality of market participants of the auction in response to the determination that (Tisler, claim 9) by setting a pre-determined period of time, the high-bid period could be initiated into the next phase;; and wherein the order matching system facilitates the transaction based on the security transaction order in response to the determination that the second period of time has expired (Tisler, claim 9) by setting a pre-determined period of time, the high-bid period could be initiated into the next phase.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of composing an auction method with timer delay as taught by Tisler with the invention disclosed of requesting to participate into an auction by Suminski to better employ multiple sub-auctions technique within each primary auction (Abstract).
Claims 3 and 20  are disclosed by Suminski in view of Tisler: The method, wherein the delay timer that runs for a first period of time is initiated in response to receiving the first matching order (Tisler, Col. 6 ln 8-24).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of composing an auction method with timer delay as taught by Tisler with the invention disclosed of requesting to participate into an auction by Suminski to better employ multiple sub-auctions technique within each primary auction (Abstract).

Claim 4 is disclosed by Suminski in view of Tisler: The method of claim 1, further comprising: determining a length of the first period of time based on a pseudorandom process (Suminski, Col. 5 ln 51- Col. 6 ln 4) the cited portion discloses pseudorandom process for timer.  
Claim 5 is disclosed The method of claim 1, wherein notifying the plurality of market participants of the auction comprises: generating a message inviting each of the plurality of market participants to participate in the auction, wherein the message includes information enabling each of the plurality of market participants to affirmatively indicate that a matching order should be included in (Waelbroeck et al., US 8,266,045 B2, Col. 26 ln 41-58).  
Claim 6 is disclosed by Suminski in view of Tisler: The method of claim 1, further comprising: determining a length of the first period of time based on one or more parameters associated with the security transaction order (Tisler, Fig. 4 & Col. 8 ln 40-59).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of composing an auction method with timer delay as taught by Tisler with the invention disclosed of requesting to participate into an auction by Suminski to better employ multiple sub-auctions technique within each primary auction (Abstract).

 Claim 7 is disclosed by Suminski in view of Tisler: The method of claim 1, further comprising: 18Attorney Docket: 22050-0007002 determining a length of the first period of time based on one or more parameters associated with the first matching order (Tisler, Fig. 4 & Col. 8 ln 40-59). 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of composing an auction method with timer delay as taught by Tisler with the invention disclosed of requesting to participate into an auction by Suminski to better employ multiple sub-auctions technique within each primary auction (Abstract).
 
Claim 8 is disclosed by Suminski in view of Tisler: The method of claim 1, wherein the auction timer that runs for a second period of time is initiated in response to receiving the first matching order (Tisler, Fig. 4 428-436) the figure discloses a series of timer(s) activated for bidding and counter bid after the matching order is identified. 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of composing an auction method with timer delay as taught by Tisler with the invention 

Claim 9 is disclosed by Suminski in view of Tisler: The method of claim 1, wherein facilitating a transaction based on the security transaction order comprises: identifying a price of the first matching order; identifying a price of each of the one or more additional matching orders received during the second period of time; selecting a matching order based on price; and executing the transaction based on the security transaction order and the selected matching order (Suminski, Col. 6 ln 5-21) price is used as one of the factors for bidding process.  
Claim 10 is disclosed by Suminski in view of Tisler: The method of claim 1, wherein at least a portion of the second period of time occurs during the first period of time (Tisler, Col. 6 ln 25-47) sub-auction timer corresponds to second period of time happens during the first period of time.  
 Claim 11 is disclosed by Suminski in view of Tisler: The method of claim 1, further comprising: receiving, during the first period of time, one or more supplemental matching orders (Tisler, Col. 6 ln 48-58) group units could be utilized for supplemental matching orders.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of composing an auction method with timer delay as taught by Tisler with the invention disclosed of requesting to participate into an auction by Suminski to better employ multiple sub-auctions technique within each primary auction (Abstract).
Claim 12 is disclosed by Suminski in view of Tisler: The method of claim 11, wherein notifying a plurality of market participants of an auction comprises providing the plurality of market participants with information regarding the security transaction order, the first matching order, and the one or more supplemental matching orders (Tisler, Col. 6 ln 48-58) group units could be utilized for supplemental matching orders.  

 
Claim 13 is disclosed by Suminski in view of Tisler: The method of claim 12, wherein facilitating a transaction based on the security transaction order comprises: identifying a price of the first matching order; 19Attorney Docket: 22050-0007002 identifying a price of each of the one or more supplemental matching orders received during the first period of time; identifying a price of each of the one or more additional matching orders received during the second period of time; selecting a matching order based on price; and executing the transaction based on the security transaction order and the selected matching order (Suminski, Col. 6 ln 5-21) price is used as one of the factors for bidding process.    
Claims 14 and 17 are disclosed by Suminski in view of Tisler: The method of claim 1, wherein the exchange computer system is a distributed computer system comprising: an order routing system; and an order matching system comprising an auction engine (Suminski, Col. 8, ln 1-14) order matching system is based on order book with market participants.  
Claim 16 is disclosed by Suminski in view of Tisler The system of claim 15, wherein the security transaction order includes an auction request (Suminski, Col. 3 ln 61 – Col. 4 ln 4);.  
Claim 19 is disclosed by Suminski in view of Tisler The non-transitory storage medium of claim 18, wherein the security transaction order includes an auction request (Suminski, Col. 3 ln 61 – Col. 4 ln 4).  
Claim 5 isSuminski et al. (US 10, 304, 132 B2) in view of Tisler et al. (US 10,417, 698 B2) in further view of Waelbroeck et al. (US 8, 266, 045 B2).
Claim 5 is disclosed  by Suminski in view of Tisler: The method of claim 1; however, Waelbroeck teaches:  wherein notifying the plurality of market participants of the auction comprises: generating a message inviting each of the plurality of market participants to participate in the auction, wherein the message includes information enabling each of the plurality of market participants to affirmatively indicate that a matching order should be included in the auction; and sending the message to each of the plurality of market participants (Waelbroeck et al., US 8,266,045 B2, Col. 26 ln 41-58).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of composing an auction method with timer delay in to requesting to participate into an auction market (online) as taught by Suminski in view of Tisler with the invention of enabling the market participants to better produce a targeted dissemination list of market participants based on targeting parameters (Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 21, 24, and 30, 2-8, 9-20 of copending Application No. 17/188,594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to an auction process with a matching order using a delay time. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Current Application 17/188,525
Current Application – 17/188,594
1. A method for performing an auction implemented via an exchange computer system, the method comprising: receiving, 

3. The method claim 1, wherein the delay timer that runs for a first period of time is initiated in response to receiving the first matching order.  
4. The method of claim 1, further comprising: determining a length of the first period of time based on a pseudorandom process.  
5. The method of claim 1, wherein notifying the plurality of market participants of the auction comprises: generating a message inviting each of the plurality of market participants to participate in the auction, wherein the message includes information enabling each of the plurality of market participants to affirmatively indicate that a matching order should be included in the auction; and sending the message to each of the plurality of market participants.  

7. The method of claim 1, further comprising: 18Attorney Docket: 22050-0007002 determining a length of the first period of time based on one or more parameters associated with the first matching order.  
8. The method of claim 1, wherein the auction timer that runs for a second period of time is initiated in response to receiving the first matching order  
9. The method of claim 1, wherein facilitating a transaction based on the security transaction order comprises: identifying a price of the first matching order; identifying a price of each of the one or more additional matching orders received during the second period of time; selecting a matching order based on price; and executing the transaction based on the security transaction order and the selected matching order.  

11. The method of claim 1, further comprising: receiving, during the first period of time, one or more supplemental matching orders.  
12. The method of claim 11, wherein notifying a plurality of market participants of an auction comprises providing the plurality of market participants with information regarding the security transaction order, the first matching order, and the one or more supplemental matching orders.  
13. The method of claim 12, wherein facilitating a transaction based on the security transaction order comprises: identifying a price of the first matching order; 19Attorney Docket: 22050-0007002 identifying a price of each of the one or more supplemental matching orders received during the first period of time; identifying a price of each of the one or more additional matching orders received during the second period of time; selecting a matching order based on price; and executing the 
14. The method of claim 1, wherein the exchange computer system is a distributed computer system comprising: an order routing system; and an order matching system comprising an auction engine.  
15. An exchange computer system comprising: one or more processors; and one or more memory elements including instructions that, when executed, cause the one or more processors to perform operations including: receiving, from a user device, a security transaction order; receiving a first matching order; initiating a delay timer that runs for a first period of time; initiating an auction timer that runs for a second period of time, wherein a length of the second period of time is predetermined; determining that the first period of time has expired; notifying a plurality of market participants of an auction; receiving, during the second period of time, one or more additional matching orders, wherein each of the one or more additional matching orders 
16. The system of claim 15, wherein the security transaction order includes an auction request.  
17. The system of claim 15, wherein the exchange computer system is a distributed computer system comprising: an order routing system; an order matching system; and an auction engine.  
18. A non-transitory storage medium encoded with instructions that when executed by an exchange computer system cause the exchange computer system to perform operations comprising: receiving, from a user device, a security transaction order; receiving a first matching order; initiating a delay timer that runs for a first period of time; initiating an auction timer that runs for a second period of time, wherein a length of the second period of time is predetermined; determining that the 
19. The non-transitory storage medium of claim 18, wherein the security transaction order includes an auction request.  
20. The non-transitory storage medium of claim 18, wherein the delay timer that runs for a first period of time is initiated in response to receiving the first matching order.


2. The method of claim 1, wherein the exchange computer system is a distributed computer system comprising an order routing 
3. The method of claim 1, wherein the delay timer that runs for a first period of time is initiated in response to receiving the security transaction order.  
4. The method claim 1, wherein the delay timer that runs for a first period of time is initiated in response to receiving the first matching order.  
5. The method of claim 1, wherein a length of the first period of time is predetermined.  
6. The method of claim 1, further comprising: determining a length of the first period of time based on a pseudorandom process.  
7. The method of claim 1, further comprising: determining a length of the first period of time based on a trading day.  
8. The method of claim 1, wherein a length of the second period of time is predetermined.  
9. The method of claim 1, further comprising: determining a length of the second period of time based on a pseudorandom process.  

11. The method of claim 1, further comprising: determining a length of the second period of time based on one or more parameters associated with the security transaction order.  
12. The method of claim 1, wherein the determination that the first period of time has expired is based on the delay timer, and wherein the auction timer that runs for a second period of time is initiated in response to determining that the first period of time has expired.  
13. The method of claim 1, wherein the determination that the second period of time has expired is based on the auction timer, and wherein the transaction based on the security transaction order is facilitated in response to determining that the second period of time has expired.  
14. The method of claim 13, further comprising: reinitiating the auction timer in response to each of the one or more additional matching 
15. The method of claim 13, further comprising: receiving, during a third period of time, one or more supplementary matching orders; and holding each of the of the one or more supplementary matching orders received during the third period of time for a supplementary auction.  
16. The method of claim 15, wherein a length of the third period of time is determined based on a length of the second period of time.  
17. The method of claim 1, wherein the first matching order is received during the second period of time.  
18. The method of claim 1, wherein facilitating a transaction based on the security transaction order comprises: determining a price of the first matching order; determining a price of each of the one or more additional matching orders received during the second period of time; selecting a matching order based on price; and executing the transaction based on 
19. The method of claim 18, wherein the selected matching order is selected from the group consisting of the first matching order and the one or more additional matching orders received during the second period of time.  
20. The method of claim 1, wherein the exchange computer system is a distributed computer system comprising: an order routing system; and an order matching system comprising an auction engine.
21. A method for performing an auction implemented via an exchange computer system, the method comprising: receiving, from a user device, a security transaction order that includes an auction request; receiving a first matching order; in response to receiving the first matching order, initiating a first delay timer that runs for a first period of time; determining, based on the delay timer, that the first period of time has expired; in response to determining that the first period of time has expired, initiating an auction timer that runs for 
24. A method for performing auctions implemented via an exchange computer system, the method comprising: receiving, from a user device, a first security transaction order; 27Attorney Docket: 22050-0007001 receiving a first matching order; subsequent to receiving the first matching order: initiating an auction timer that runs for a first period of time; receiving, during the first period of time, one or more additional matching orders; determining that the first period of time has expired, and facilitating, by one or more 
30. A method for performing an auction implemented via an exchange computer system, the method comprising: maintaining an auction timer; receiving, from a user device, a security transaction order; receiving a first matching order; initiating a delay timer that runs for a first period of time; determining that the first period of time has expired; determining a second period of time based on the auction timer; receiving, during the second period of time, one or more additional matching orders; determining that the second period of time has expired; and facilitating, by 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/       Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/28/2022